Citation Nr: 1141427	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a left heel spur.

2.	Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.	Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The October 2005 rating decision assigned an initial evaluation of 50 percent for the Veteran's PTSD.  The August 2007 rating decision denied entitlement to service connection for a left heel spur and assigned a noncompensable rating for a bilateral hearing loss disability 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2008 to determine the origin of his left heel spurs.  It was generally noted that heel spurs develop as an abnormal growth in the bone due to calcium deposits that form when the plantar fascia pulls away from the heel.  Stretching of the plantar fascia is usually the result of over pronation [due to flat feet] but it was pointed out that such also occurred in cases of high arches.  It was specifically determined the Veteran's left heel spur was not caused by or a result of his service-connected flat feet.  A rationale for this opinion was not provided. 

In December 2008, the Veteran underwent another VA examination.  It was opined that it was less likely than not that the Veteran's left heel spur was related to service.  The examiner also opined the Veteran's left heel spur was not caused by or a result of his service-connected bilateral flat feet.  Her rationale was that medical literature indicated flat feet could exist without causing symptoms or interfering with normal functions of the foot.

The Board notes that neither the November nor the December 2008 examiner has given an adequate rationale as to whether the Veteran's service-connected bilateral flat feet caused his left heel spur.  Further, neither opinion addresses the matter of aggravation, i.e., whether service-connected bilateral flat feet aggravated his left heel spur. 

Upon consideration of the November and December 2008 VA opinions, the Board finds these opinions to be inadequate.  As neither examiner has given an adequate opinion as to why the Veteran's service-connected bilateral flat feet did not cause or aggravate his left heel spur, the claim should be remanded for an addendum opinion. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Also, in the Veteran's July 2006 VA Form 9 he indicated that he wanted a BVA hearing in Washington, DC for his increased evaluation PTSD claim.  The Veteran was never afforded a hearing for this claim and the request was not withdrawn.  As such, this matter should be remanded to clarify if the Veteran still desires a hearing and, if so, to schedule him for a Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).

The Veteran was service-connected for a left ear hearing loss disability, but an August 2007 rating decision granted service connection for a right ear hearing loss disability and assigned a noncompensable rating for a bilateral hearing loss disability.  The Veteran then submitted a timely notice of disagreement (NOD) in September 2007.  See 38 C.F.R. § 20.305 (2011).  While the Board acknowledges that the Veteran referenced a notice of disagreement for 'service connection' for a bilateral hearing loss disability, the Veteran was already service-connected for this issue.  As such, the Board is treating the September 2007 NOD as relating to the assigned noncompensable rating.  
The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD for an increased evaluation of a bilateral hearing loss disability.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Request that the December 2008 VA examiner review the entire claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's current left heel spur.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left heel spur was caused or aggravated by his bilateral flat feet or his right heel spur.  

If the December 2008 examiner is not available to provide additional commentary, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.	Contact the Veteran to determine if he desires a hearing for his PTSD claim and, if so, the type of hearing requested.  If a hearing is requested, schedule such.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims file.

3.	Issue a statement of the case for the issue of entitlement to an initial compensable rating for a bilateral hearing loss disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

4.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction (AOJ) should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


